PER CURIAM.
This case is here on Petition for Leave to Resign from The Florida Bar filed pursuant to Integration Rule 11.08. The Florida Bar filed its Response to the petition, submitting, inter alia:
The disciplinary proceeding pending against petitioner concerns his failure to complete the administration of an estate despite direct order to do so from the appropriate probate court. The probate court has removed petitioner as attorney of record in the estate proceeding.
With the exception of the above proceeding there are no disciplinary actions pending against the petitioner by The Florida Bar. Petitioner has not been disciplined by The Florida Bar in the past for any misconduct.
The Court has determined that the Petition for Leave to Resign from The Florida Bar be granted in lieu of disciplinary proceedings and it is, therefore, ordered that said resignation be and is effective nunc pro tunc March 1, 1976.
Costs in the amount of One Hundred Fifty-Six Dollars and Thirty-Five cents *433($156.35) are hereby taxed against the petitioner.
It is so ordered.
OVERTON, C. J., and ROBERTS, ADKINS, BOYD, ENGLAND and HATCH-ETT, JJ., concur.